"When any commodity shall be sold by the hundred weight, it shall be understood to mean the net weight of one hundred pounds avoirdupois; and all contracts concerning goods sold by weight shall be construed accordingly, unless otherwise distinctly expressed." G. L., c. 121, s. 14. The weight of a *Page 442 
ton of coal to be delivered by the plaintiffs at Epping was distinctly expressed in their contract to be 2240 lbs., and an understanding that smaller tons were to be delivered at the jail is not proved by competent evidence. If the plaintiffs' undertaking is regarded as including two contracts, the explicit definition of a business term used in the first is a distinct expression of the meaning intended to be attached to it in the second item of the same paper. Clap v. Draper, 4 Mass. 266; King v. King,7 Mass. 496, 499; Cloyes v. Sweetser, 4 Cush. 403; Jackson v. McKenny, 3 Wend. 233; Odiorne v. Sargent, 6 N.H. 401, 403; Hill v. Huntress,43 N.H. 480, 483; White Mts. Railroad v. Eastman, 34 N.H. 124, 139; Haynes v. Tenney, 45 N.H. 183, 184; Houghton v. Pattee, 58 N.H. 326; Crocker v. Hill, 61 N.H. 345.
Judgment for the defendants.
DOE, C.J., did not sit: the others concurred.